Exhibit 10.4

 

Execution Copy

 

OMNIBUS AGREEMENT

AMONG

ABRAXAS PETROLEUM CORPORATION,

ABRAXAS GENERAL PARTNER, LLC,

ABRAXAS OPERATING, LLC

AND

ABRAXAS ENERGY PARTNERS, L.P.

May 25, 2007

 



OMNIBUS AGREEMENT

THIS OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as of,
the Effective Time (as defined herein), and is by and among Abraxas Petroleum
Corporation, a Nevada corporation (“APC”), Abraxas General Partner, LLC, a
Delaware limited liability company (the “General Partner”), Abraxas Operating,
LLC, a Delaware limited liability company (“Operating LLC”), and Abraxas Energy
Partners, L.P., a Delaware limited partnership (the “Partnership”). The
above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.”

RECITALS:

The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in this Agreement, with respect to
certain indemnification obligations of the Parties.

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1

Definitions.

(a)          Capitalized terms used herein but not defined shall have the
meanings given them in the Partnership Agreement.

(b)          As used in this Agreement, the following terms shall have the
respective meanings set forth below:

“Agreement” has the meaning given to such term in the introduction to this
Agreement, as it may be amended, modified or supplemented from time to time in
accordance with the terms hereof.

“APC” has the meaning given to such term in the introduction to this Agreement
and any successor to such entity.

“Assets” means all of the assets conveyed, contributed or otherwise transferred
by APC to the Partnership Group (or any member thereof) prior to or on the
Effective Time.

“Assignment” shall have the meaning set forth in the Contribution Agreement.

“Applicable Period” has the meaning given to such term in Section 3.3(a).

“Bankrupt” with respect to any Person means such Person shall generally be
unable to pay its debts as such debts become due, or shall so admit in writing
or shall make a general



assignment for the benefit of creditors; or any proceeding shall be instituted
by or against such Person seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
shall remain undismissed or unstayed for a period of 30 days; or such Person
shall take any action to authorize any of the actions set forth above.

 

“Closing Date” means the date of the consummation of the transactions
contemplated by the Purchase Agreement.

“Common Unit” has the meaning given to such term in the Partnership Agreement.

“Commission” means the U.S. Securities and Exchange Commission.

“Conflicts Committee” has the meaning given to such term in the Partnership
Agreement.

“Contribution Agreement” has the meaning given to such term in the Partnership
Agreement.

“Covered Environmental Losses” means all Environmental Losses by reason of or
arising out of any violation, event, circumstance, action, omission or
condition, which occurred or existed on or before the Effective Time.

“Effective Time” has the meaning given such term in the Contribution Agreement.

“Environmental Activities” shall mean any investigation, study, assessment,
evaluation, sampling, testing, monitoring, containment, removal, disposal,
closure, corrective action, remediation (regardless of whether active or
passive), natural attenuation, restoration, bioremediation, response, repair,
corrective measure, cleanup or abatement that is required or necessary under any
applicable Environmental Law, including, but not limited to, institutional or
engineering controls or participation in a governmental voluntary cleanup
program to conduct voluntary investigatory and remedial actions for the
clean-up, removal or remediation of Hazardous Substances that exceed actionable
levels established pursuant to Environmental Laws, or participation in a
supplemental environmental project in partial or whole mitigation of a fine or
penalty.

“Environmental Laws” means all applicable Laws and Environmental Permits
relating to (a) pollution, health, safety or protection of the environment or
natural resources (b) any Release or threatened Release of, or any exposure of
any Person or property to, any Hazardous Substances and (c) the generation,
manufacture, processing, distribution, use, treatment, storage, transport or
handling of any Hazardous Substances including, without limitation, the federal
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
the Superfund Amendments and Reauthorization Act, the Resource Conservation and
Recovery Act,

 

2



the Clean Air Act, the Clean Water Act, the Safe Drinking Water Act, the Toxic
Substances Control Act, the Oil Pollution Act of 1990, Occupational Safety and
Health Act, the Hazardous Materials Transportation Act, the Marine Mammal
Protection Act, the Endangered Species Act, the National Environmental Policy
Act and other environmental conservation and protection laws, each as amended
through the Effective Time,.

“Environmental Losses” means all losses, damages, liabilities, claims, demands,
causes of action, judgments, settlements, fines, penalties, costs and expenses
(including, without limitation, costs and expenses of any Environmental
Activity, court costs and reasonable attorney’s and experts’ fees) of any and
every kind or character, by reason of or arising out of:

(i)           any violation or correction of violation of Environmental Laws
occurring on or before the Effective Time associated with the ownership or
operation of the Assets;

(ii)          any Environmental Activities performed to address a Release of
Hazardous Substances with respect to or arising out of ownership or operation of
the Assets; or

(iii)         any event, omission or condition associated with ownership or
operation of the Assets (including, without limitation, the exposure to or
presence of Hazardous Substances on, under, about or Released to or from the
Assets or the exposure to or Release of Hazardous Substances arising out of
operation of the Assets or at non-Asset locations) including, without
limitation, (A) the cost and expense of any Environmental Activities, (B) the
cost and expense of the preparation and implementation of any closure, remedial
or corrective action or other plans required or necessary under Environmental
Laws and (C) the cost and expense for any environmental or toxic tort pre-trial,
trial or appellate legal or litigation support work; but only to the extent that
such violation complained of under clause (i), or such events, circumstances,
actions, omissions or conditions included in clauses (ii) and (iii) occurred or
existed on or before the Effective Time.

“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.

“Expenses Limit” has the meaning given to such term in Section 3.3(a).

“Existing Operating Agreement” has the meaning given to such term in Section
3.8.

“General Partner” has the meaning given to such term in the introduction to this
Agreement and any successor to such entity.

“Governmental Authority” means any nation and any political subdivision thereof,
and any government, department, court, commission, board, bureau, ministry,
agency, or other instrumentality of such a nation or political subdivision
exercising or entitled to exercise administrative, executive, judicial,
legislative, police, regulatory or taxing authority.

 

3



“Hazardous Substance” means (a) any substance that is designated, defined or
classified under any applicable Environmental Law as a hazardous waste, solid
waste, hazardous material, pollutant, contaminant or toxic or hazardous
substance, or terms of similar meaning, or that is otherwise regulated under any
applicable Environmental Law, including, without limitation, any hazardous
substance as defined under CERCLA, as amended, (b) oil as defined in the Oil
Pollution Act of 1990, as amended through the Effective Time, including without
limitation, oil, gasoline, natural gas, fuel oil, motor oil, waste oil, diesel
fuel, jet fuel and other refined petroleum hydrocarbons and petroleum products
and (c) radioactive materials, asbestos containing materials, polychlorinated
biphenyls or radon.

“Hydrocarbons” has the meaning given to such term in Section 4.1.

“Indemnified Party” means either the Partnership Group or APC, as the case may
be, in their capacity as the parties entitled to indemnification in accordance
with Article II.

“Indemnifying Party” means either the Partnership Group or APC, as the case may
be, in their capacity as the parties from whom indemnification may be required
in accordance with Article II.

“Initial Public Offering” has the meaning given to such term in Section 3.3(a).

“Insurance Expenses” has the meaning given to such term in Section 3.2.

“Investments” means Abraxas Energy Investments, LLC and any successor to such
entity.

“Laws” means all federal, state, and local laws, statutes, rules, regulations,
orders, judgments, ordinances, codes, injunctions, decrees and other legally
enforceable requirements and rules of common law, including without limitation,
all rules and regulations of the RRC, the Internal Revenue Service and such
other rules and regulations promulgated or enforced by any other Governmental
Authority in effect as of the date hereof.

“Losses” means any actual losses, damages, liabilities, claims, demands, causes
of action, judgments, settlements, fines, penalties, costs and expenses
(including, without limitation, court costs and reasonable attorney’s and
experts’ fees) of any and every kind or character.

“Master Operating Agreement” has the meaning given to such term in Section 3.8.

“Operating Expenses” has the meaning given to such term in Section 3.1(c).

“Operating LLC” has the meaning given to such term in the introduction to this
Agreement and any successor to such entity.

“Partnership” has the meaning given to such term in the introduction to this
Agreement and any successor to such entity.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Closing Date, as such
agreement is in effect on the

 

4



Closing Date, to which reference is hereby made for all purposes of this
Agreement. An amendment or modification to the Partnership Agreement subsequent
to the Closing Date shall be given effect for the purposes of this Agreement
only if it has received the approval of the Conflicts Committee that would be
required, if any, pursuant to Section 5.5 hereof if such amendment or
modification were an amendment or modification of this Agreement.

“Partnership Entities” means the General Partner and each member of the
Partnership Group.

“Partnership Group” means the Partnership, Operating LLC and any other
Subsidiary of the Partnership.

“Partnership Indemnitee” means any Person who is an Indemnitee (as defined in
the Partnership Agreement); provided, that the term “Partnership Indemnitee”
shall exclude APC, Investments and any other Affiliate of APC (as the term
Affiliate is defined in the Partnership Agreement) which is not a member of the
Partnership Group.

“Party” or “Parties” have the meaning given to such terms in the introduction to
this Agreement.

“Person” means an individual, corporation, partnership, joint venture, trust,
limited liability company, unincorporated organization or any other entity.

“Public Company Expenses” has the meaning given to such term in Section 3.1(a).

“Purchase Agreement” means the Purchase Agreement dated as of even date herewith
by and among APC, Partnership, the General Partner and the purchasers listed
therein.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping or disposing into the environment.

“Services” has the meaning given to such term in Section 3.1(a).

“Subsidiary” has the meaning given to such term in the Partnership Agreement.

“Tax” means all taxes, including income tax, surtax, margin tax, remittance tax,
presumptive tax, net worth tax, special contribution tax, production tax,
pipeline transportation tax, value added tax, withholding tax, gross receipts
tax, windfall profits tax, profits tax, severance tax, personal property tax, ad
valorem tax, real property tax, sales tax, service tax, transfer tax, use tax,
excise tax, premium tax, customs duties, stamp tax, motor vehicle tax,
entertainment tax, insurance tax, capital stock tax, franchise tax, occupation
tax, payroll tax, employment tax, social security, unemployment tax, disability
tax, alternative or add-on minimum tax, estimated tax, and any other
assessments, duties, fees, levies or other charges imposed by a Governmental
Authority, together with any interest, fine or penalty thereon, or in addition
thereto.

 

5



Section 1.2

Construction.

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa; (b) references to Articles, Sections and Exhibits refer to Articles and
Sections and Exhibits of this Agreement; (c) the terms “include”, “includes”,
“including” and words of like import shall be deemed to be followed by the words
“without limitation”; and (d) the terms “hereof,” “herein” and “hereunder” refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The headings contained in this Agreement are for reference purposes
only, and shall not affect in any way the meaning or interpretation of this
Agreement. All Exhibits referenced as exhibits to this Agreement are deemed
incorporated into, and made a part of, this Agreement for all purposes.

ATRICLE II

INDEMNIFICATION

Section 2.1

Environmental Indemnification.

(a)          Subject to the provisions of Section 2.3 and Section 2.4, APC shall
indemnify, defend and hold harmless the Partnership Group and the Partnership
Indemnitees from and against any Covered Environmental Losses suffered or
incurred by the Partnership Group or any Partnership Indemnitee relating to the
Assets for a period of three years from the Effective Time.

(b)          The Partnership Group shall indemnify, defend and hold harmless
APC, and its Subsidiaries and Affiliates, other than any Subsidiary constituting
part of the Partnership Group, from and against any Environmental Losses
suffered or incurred by APC, and its Subsidiaries and Affiliates, other than any
Subsidiary constituting part of the Partnership Group, relating to the Assets
and occurring after the Effective Time, except to the extent that the
Partnership Group is indemnified with respect to any Covered Environmental
Losses under Section 2.1(a).

Section 2.2        Tax Liability Indemnity. Subject to the provisions of
Section 2.3 and Section 2.4, APC shall indemnify, defend and hold harmless the
Partnership Group and the Partnership Indemnitees from and against any Losses
suffered or incurred by the Partnership Group or any Partnership Indemnitee by
reason of or arising out of all Taxes and, if applicable, any right-of-way fees,
attributable to the ownership or operation of the Assets on or before the
Effective Time, including any such Taxes that may result from the consummation
of the formation transactions for the Partnership Group occurring on or prior to
the Effective Time, but excluding any Taxes reserved on the books of the
Partnership Group as of the Effective Time if applicable; provided, however,
that any Taxes (other than Taxes measured by gross proceeds, income, profits or
capital gains), including, without limitation, ad valorem and property taxes
assessed for the 2007 tax year and other similar Taxes, as well as right-of-way
fees, if applicable, in each case, that are paid periodically shall be prorated
based on the number of days in the applicable period falling before, and at or
after, the Effective Time, except that production, severance and similar Taxes
(which for purposes hereof shall not include ad valorem taxes) shall be prorated
based on the amount of Hydrocarbons actually produced, purchased or sold, as
applicable, before, and at or after, the Effective Time. In each case, the
Partnership Group shall be responsible for the portion of the Taxes (and right
of way fees, if applicable) allocated to the

 

6



period after the Effective Time and APC shall be responsible for the portion of
such Taxes and fees allocated to the period on or before the Effective Time.

Section 2.3

Limitations Regarding Indemnification.

(a)          No claims may be made against APC for indemnification pursuant to
Section 2.1(a) unless the aggregate dollar amount of the Losses suffered or
incurred by the Partnership Group or Partnership Indemnitees exceed $500,000,
and provided, that in such event, APC shall be liable for the full amount of
such claims.

(b)          Notwithstanding anything herein to the contrary, in no event shall
APC have any indemnification obligations under this Agreement for claims made as
a result of additions to, modifications or amendments of, any Laws, including
Environmental Laws, promulgated, amended or modified after the Effective Time.

Section 2.4

Indemnification Procedures.

(a)          The Indemnified Party agrees that within a reasonable period of
time after it becomes aware of facts giving rise to a claim for indemnification
pursuant to this Article II, it will provide notice thereof in writing to the
Indemnifying Party specifying the nature of and specific basis for such claim;
provided, however, that (i) the Indemnified Party shall not submit claims more
frequently than once a calendar quarter (or twice in the case of the last
calendar quarter prior to the expiration of the applicable indemnity coverage
under this Agreement) and (ii) the omission to so notify the Indemnifying Party
shall not relieve it from any liability which it may have to the Indemnified
Party unless and to the extent the Indemnifying Party did not otherwise learn of
such action and such failure results in the forfeiture by the Indemnifying Party
of substantial rights and defenses.

(b)          The Indemnifying Party shall have the right to control all aspects
of the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification set forth
in this Article II, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent (which consent shall not be
unreasonably withheld, conditioned or delayed) of the Indemnified Party (with
the concurrence of the Conflicts Committee in the case of the Partnership Group)
unless it includes a full release of the Indemnified Party from such matter or
issues, as the case may be.

(c)          The Indemnified Party agrees to cooperate fully with the
Indemnifying Party with respect to all aspects of the defense of any claims
covered by the indemnification set forth in Article II, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the names of the Indemnified Party to be utilized in
connection with such defense, the making available to the Indemnifying Party of
any files, records or other information of the Indemnified Party that the
Indemnifying Party considers relevant to such defense and the making available
to the Indemnifying Party of any employees of the Indemnified Party; provided,
however, that in connection therewith the Indemnifying Party agrees to use
reasonable efforts to

 

7



minimize the impact thereof on the operations of the Indemnified Party and
further agrees to maintain the confidentiality of all files, records and other
information furnished by the Indemnified Party pursuant to this Section 2.4. In
no event shall the obligation of the Indemnified Party to cooperate with the
Indemnifying Party as set forth in the immediately preceding sentence be
construed as imposing upon the Indemnified Party an obligation to hire and pay
for counsel in connection with the defense of any claims covered by the
indemnification set forth in this Article II; provided, however, that the
Indemnified Party may, at its own option, cost and expense, hire and pay for
counsel in connection with any such defense. The Indemnifying Party agrees to
keep any such counsel hired by the Indemnified Party reasonably informed as to
the status of any such defense, but the Indemnifying Party shall have the right
to retain sole control over such defense.

(d)          In determining the amount of any loss, cost, damage or expense for
which the Indemnified Party is entitled to indemnification under this Agreement,
the gross amount of the indemnification will be reduced by (i) any insurance
proceeds realized by the Indemnified Party, and such correlative insurance
benefit shall be net of any incremental insurance premium that becomes due and
payable by the Indemnified Party as a result of such claim, (ii) the amount of
tax benefits received by the Indemnified Party with respect to such loss, cost,
damage or expense and (iii) all amounts recovered by the Indemnified Party under
contractual indemnities from third Persons.

ARTICLE III

REIMBURSEMENT OBLIGATIONS

Section 3.1 Reimbursement for Operating and General and Administrative Expenses.

(a)          APC hereby agrees to continue to provide, or cause to be provided,
to the Partnership Group those general and administrative services necessary or
useful for the conduct of the business of the Partnership Group, including, but
not limited to, legal, accounting, treasury, insurance administration and claims
processing, risk management, health, safety and environmental, information
technology, human resources, credit, payroll, internal audit, taxes, and
engineering services (collectively, “Services”), in substantially similar nature
and quality to the services of such type previously provided by APC in
connection with its management and operation of the Assets, in each case, during
the one-year period prior to the Closing Date. For the avoidance of doubt,
incremental public company expenses of the Partnership Group, such as in
connection with preparation and filing of Commission reports, registration
statements and other filings, external audit, internal audit, transfer agent and
registrar, legal, printing, unitholder or member reports and other related costs
and expenses (collectively, “Public Company Expenses”) shall not be deemed to be
expenses and expenditures for the Services.

(b)          Subject to the provisions of Section 3.3, the Partnership, on
behalf of the Partnership Group, hereby agrees to reimburse APC on a monthly
basis for all expenses and expenditures APC (or any Affiliate or designee that
performs any Services) incurs or payments it makes on behalf of the Partnership
Group for the Services.

 

8



(c)          The Partnership, on behalf of the Partnership Group, hereby agrees
to reimburse APC on a monthly basis for all expenses and expenditures incurred
by APC or made to third parties on behalf of the Partnership Group in connection
with the business and operations of the Partnership Group (collectively,
“Operating Expenses”), including, but not limited to, (i) salaries of
operational personnel performing services on the Partnership Group’s behalf and
the cost of employee benefits for such personnel, (ii) capital expenditures,
(iii) maintenance and repair costs and (iv) Taxes.

Section 3.2       Reimbursement for Insurance. The Partnership, on behalf of the
Partnership Group, hereby agrees to reimburse APC for all expenses APC incurs or
payments it makes on behalf of the Partnership Group for insurance coverage
(“Insurance Expenses”) with respect to (i) the Assets, (ii) claims related to
fiduciary obligations of officers, directors and control persons of the
Partnership Group, (iii) claims asserted under federal and state securities
Laws, and (iv) claims asserted under labor or employment Laws.

Section 3.3

Limitations on Reimbursement.

(a)          During the period beginning on the Closing Date and ending on the
earlier to occur of: (i) two (2) years from the date of an initial public
offering of the Partnership’s securities (an “Initial Public Offering”) or (ii)
three (3) years from the Closing Date (the “Applicable Period”), the amount for
which APC will be entitled to reimbursement from the Partnership Group pursuant
to Section 3.1(b) for Services will not exceed $1.5 million per year (the
“Expenses Limit”). Notwithstanding the foregoing, beginning on the first
anniversary of the Closing Date, the Expenses Limit shall be adjusted annually
until the end of the Applicable Period by an amount equal to the percentage
increase or decrease from the immediately preceding year in the “Consumer Price
Index - All Urban Consumers, U.S. City Average, Not Seasonally Adjusted” as
compiled by the Bureau of Labor Statistics of the United States Department of
Labor. After the Applicable Period, the Board of Directors of the General
Partner (prior to an Initial Public Offering) and the Conflicts Committee (after
an Initial Public Offering) will determine the Expenses Limit and the amount of
the Services that will be properly allocated to the Partnership Group in
accordance with the terms of the Partnership Agreement. If the Partnership Group
makes any acquisitions of assets or businesses or the business of the
Partnership Group otherwise expands following the date of this Agreement, then
the Expenses Limit will be appropriately increased in order to account for
adjustments in the nature or the extent of the Services provided by APC to the
Partnership Group, with any such increase in the Expenses Limit subject to the
approval of the Board of Directors of the General Partner (prior to an Initial
Public Offering) and the Conflicts Committee (after an Initial Public Offering).

(b)          Notwithstanding anything herein to the contrary, the obligation of
the Partnership, on behalf of the Partnership Group, to reimburse APC for any
(i) Public Company Expenses, (ii) Operating Expenses (including operating costs
incurred in the production of oil, gas and associated hydrocarbons forming part
of the Assets, which are payable by the Partnership Group to APC pursuant to the
Master Operating Agreement), or (iii) Insurance Expenses, will not be subject to
the Expenses Limit or any other monetary limitation set forth in this Agreement.

Section 3.4

Performance of Services by Affiliates and Third Parties.

 

9



The Parties hereby agree that in discharging its obligations under this Article
III, APC may engage any of its current or future Affiliates or any qualified
third party to perform such obligations on its behalf, and that the performance
of such obligations by any such Affiliate or third party shall be treated as if
performed by APC; provided, that notwithstanding the performance by any such
third party of APC’s obligations hereunder, APC shall remain primarily
responsible for the discharge of such obligations.

Section 3.5

Appointment of Independent Accounting Firm and Independent Petroleum Engineering
Firm.

Notwithstanding anything to the contrary in this Agreement, the Parties hereby
recognize and agree that the General Partner shall have the exclusive authority
to appoint an independent accounting firm to audit the financial statements of
the Partnership Group and an independent petroleum engineering firm to provide
reports to the Partnership Group relating to estimates of oil and gas reserves
for Commission and other reporting purposes.

Section 3.6

Books and Records; Audits; Reports.

APC shall cause accurate books and records regarding the performance of its
obligations hereunder and its calculation of amounts reimbursable to APC
hereunder, and shall maintain such books and records for the period required by
applicable accounting practices or law. The Partnership shall have the right,
upon reasonable notice, and at all reasonable times during usual business hours,
to audit, examine and make copies of such books and records. Such right may be
exercised through any agent or employee of the Partnership Group designated in
writing by it or by an independent public accountant, engineer, attorney or
other agent so designated. The Partnership shall bear all costs and expenses
incurred in any inspection, examination or audit. APC shall review and respond
in a timely manner to any claims or inquiries made by the Partnership regarding
matters revealed by any such inspection, examination or audit. Without
limitation to Section 3.3(b), APC shall cause to be prepared and delivered to
the Partnership any reports as the Partnership may reasonably request from time
to time regarding the performance of APC’s obligations hereunder.

Section 3.7        Master Operating Agreement. APC and the Partnership Group
agree that on the Closing Date, they shall enter into a Master Operating
Agreement in the form attached hereto as Exhibit A (the “Master Operating
Agreement”) , which will provide for the terms and conditions under which APC
will operate the Assets that are not already subject to an existing operating
agreement (an “Existing Operating Agreement”). Any Assets that are subject to an
Existing Operating Agreement will continue to be operated in accordance with the
terms set forth in any such agreement. APC and the Partnership Group hereby
agree that for so long as an Existing Operating Agreement may be in effect, with
respect to Assets that are subject to Existing Operating Agreements in which APC
is the operator, APC will not by virtue of this Agreement, charge additional
administrative costs to the Partnership Group with respect to such Assets;
provided, however, that with respect to Assets that are subject to Existing
Operating Agreements in which APC is not the operator, the Partnership Group
will be responsible the share of any operating costs and expenses attributable
to the operation of such Assets in accordance with the terms set forth in any
such Existing Operating Agreement.

 

10



ARTICLE IV

MISCELLANEOUS

Section 4.1        Choice of Law; Submission to Jurisdiction. This Agreement
shall be subject to and governed by the laws of the State of Texas, excluding
any conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Texas.

Section 4.2        Notice. All notices, requests or consents provided for or
permitted to be given pursuant to this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the Person to
be notified, postpaid, and registered or certified with return receipt requested
or by delivering such notice in person or by telecopier or telegram to such
Party. Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below or at such other address as such Party may stipulate to the other Parties
in the manner provided in this Section 5.2.

For notices to APC:

 

Abraxas Petroleum Corporation

500 N. Loop 1604 East, Suite 100

San Antonio, Texas 78232

Attention: President

For notices to the General Partner or the Partnership:

Abraxas Energy Partners, L.P.

500 N. Loop 1604 East, Suite 100

San Antonio, Texas 78232

Attention: General Partner

For notices to Operating LLC:

Abraxas Operating, LLC

500 N. Loop 1604 East, Suite 100

San Antonio, Texas 78232

Attention: President

Section 4.3        Entire Agreement. This Agreement constitutes the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts or agreements, whether oral or written, relating to the
matters contained herein.

 

11



Section 4.4        Effect of Waiver or Consent. No waiver or consent, express or
implied, by any Party to or of any breach or default by any Person in the
performance by such Person of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such Person of the same or any other obligations of such Person
hereunder. Failure on the part of a Party to complain of any act of any Person
or to declare any Person in default, irrespective of how long such failure
continues, shall not constitute a waiver by such Party of its rights hereunder
until the applicable statute of limitations period has run.

Section 4.5        Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties;
provided, however, that the Partnership may not, without the prior approval of
the Conflicts Committee, agree to any amendment or modification of this
Agreement that, in the reasonable discretion of the General Partner, will
adversely affect the holders of Common Units. Each such instrument shall be
reduced to writing and shall be designated on its face an “Amendment” or an
“Addendum” to this Agreement.

Section 4.6        Assignment; Third Party Beneficiaries. Except as set forth in
Section 3.4, no Party shall have the right to assign its rights or obligations
under this Agreement without the consent of the other Parties. Each of the
Parties hereto specifically intends that APC and each entity comprising the
Partnership Entities, as applicable, whether or not a Party to this Agreement,
shall be entitled to assert rights and remedies hereunder as third-party
beneficiaries hereto with respect to those provisions of this Agreement
affording a right, benefit or privilege to any such entity.

Section 4.7        Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

Section 4.8        Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance shall be held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to other Persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.

Section 4.9        Gender, Parts, Articles and Sections. Whenever the context
requires, the gender of all words used in this Agreement shall include the
masculine, feminine and neuter, and the number of all words shall include the
singular and plural. All references to Article numbers and Section numbers refer
to Articles and Sections of this Agreement.

Section 4.10    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and all such
transactions.

Section 4.11     Withholding or Granting of Consent. Each Party may, with
respect to any consent or approval that it is entitled to grant pursuant to this
Agreement, grant or withhold such

 

12



consent or approval in its sole and uncontrolled discretion, with or without
cause, and subject to such conditions as it shall deem appropriate.

Section 4.12     Laws and Regulations. Notwithstanding any provision of this
Agreement to the contrary, no Party shall be required to take any act, or fail
to take any act, under this Agreement if the effect thereof would be to cause
such Party to be in violation of any applicable law, statute, rule or
regulation.

Section 4.13    Negation of Rights of Limited Partners, Assignees and Third
Parties. The provisions of this Agreement are enforceable solely by the Parties,
and no limited partner, member, or assignee of APC, the Partnership, Operating
LLC, the General Partner or any other Person shall have the right, separate and
apart from APC, the Partnership, Operating LLC or the General Partner to enforce
any provision of this Agreement or to compel any Party to comply with the terms
of this Agreement.

Section 4.14    No Recourse Against Officers or Directors. For the avoidance of
doubt, the provisions of this Agreement shall not give rise to any right of
recourse against any officer or director of APC or any Partnership Entity.

Section 4.15

Termination.

(a)          Subject to Section 4.15(b), the Partnership may terminate Article
III of this Agreement on behalf of the Partnership Group at any time by giving
notice of such termination to APC. Any termination under this Section 4.15(a)
shall become effective 90 days after delivery of such notice, or such later time
(not to exceed the first anniversary of the delivery of such notice) as may be
specified by the Partnership.

(b)          If Article III of this Agreement is terminated in accordance with
Section 4.15(a), all rights and obligations of the parties under Article III
shall cease except for (i) any obligations that expressly survive termination of
this Agreement, if applicable; and (ii) liabilities and obligations that have
accrued prior to such termination, including without limitation, the obligation
to pay any reimbursement amount for Services or other expenses pursuant to
Article III that has accrued prior to such termination, even if such portion has
not become due and payable at that time.

[Signature Page on Following Page]

 

13



IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

APC

 

ABRAXAS PETROLEUM CORPORATION

 

 

By:

/s/ Chris E. Williford

Name: Chris E. Williford

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

GENERAL PARTNER

 

ABRAXAS GENERAL PARTNERS, LLC

 

 

 

By:

/s/ Barbara M. Stuckey

Name: Barbara M. Stuckey

Title: President and Chief Operating Officer

 

OPERATING LLC

 

ABRAXAS OPERATING, LLC

 

 

 

By:

/s/ Barbara M. Stuckey

Name: Barbara M. Stuckey

Title: President and Chief Operating Officer

 

PARTNERSHIP

 

ABRAXAS ENERGY PARTNERS, L.P.

 

By: Abraxas General Partner, LLC,

its General Partner

 

 

By:

/s/ Barbara M. Stuckey

Name: Barbara M. Stuckey

Title: President and Chief Operating Officer

 

 

[Signature Page to Omnibus Agreement]

 

 